Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
	Applicant’s amendment filed 7/29/2022 has been received and entered.  It appears that only the claim status identifiers have been updated.  
	Claims 10-39 are pending.
	
Election/Restriction
Applicant’s election without traverse of Group I, and the species in the reply filed on 7/29/2022 is acknowledged.  
Upon initial search and review of the specification it does not appear to be a burden to examine both groups as Group II appears to comprise similar steps that are required of the elected method for screening a patient for a disease, and provide the step for treatment of a disease.  Further, upon review of the elected species of blood as a sample source, it appears that using controls or sample sources for further analysis are known and obvious based on the disease being analyzed; and similarly, the type of genetic variant being analyzed/observed would also be known and varied as associated with the disease/cancer being analyzed.  Accordingly, the restriction requirement is withdrawn.
Claims 10-39 are pending and currently under examination as drawn to a method of analyzing cancer in a patient over time for mosaic variants and drawn to a method of identifying mosaic variants in sequence reads from the blood of a subject, and providing therapeutic recommendations are currently under examination.

TrackOne Request
Applicants request filed 10/5/2021 has been granted (see paper mailed 12/8/2021).
Applicant’s response did not require an extension of time.

Priority
	This application filed 5/19/2022 is a continuation of 17/494513, filed 10/5/2021 which is a Divisional of 16/132123, now US Patent 11142802, which is a continuation of 14/929075, now US Patent 10125399, which claims benefit to US provisional application 62/072936 filed 10/30/2014; and is related to 17/065406 filed 10/7/2020 through parent 16/132123, to 17/828572 filed 5/31/2022 as a parent, and to PCT/US15/58483 filed 10/30/2015.

Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 5/19/2022, 5/19/2022 and 7/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See specification at [0002], [0087] for example.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/494513, filed 10/5/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with cancer as a disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claims of the instant application and of ‘513 are provided below for comparison. 
Claim 10 of the instant application:
A method for monitoring, diagnosing or detecting disease in a human cancer patient by detecting genetic variations from a non-fetal source, the method comprising:
(a) identifying a first set of mosaic variants specific to the human cancer patient by performing a first assay on nucleic acid molecules extracted from a first sample, wherein the first assay comprises whole genome sequencing; 
(b) performing a second assay to identify the presence or absence of one or more variants in the first set of mosaic variants one or more times over the life of the human cancer patient on nucleic acid molecules extracted from one or more additional samples; and 
(c) providing a report based on the presence or absence of one or more variants in the first set of mosaic variants in the one or more additional samples.

Claim 10 of ‘513 (as of 8/4/2022 RCE filed):

A method of analyzing a biological sample obtained from a subject being screened for a cancer, wherein the biological sample is from a non-fetal source, the method comprising:
(a) obtaining a first set of sequence reads and a second set of sequence reads by sequencing nucleic acid molecules derived from a first set of nucleic acid molecules and a second set of nucleic acid molecules, wherein said first set of sequence reads corresponds to said first set of nucleic acid molecules and said second set of sequence reads corresponds to said second set of nucleic acid molecules, and wherein 
	(i) said first set of nucleic acid molecules is extracted from tissue sample of said subject, and 
	(ii) said second set of nucleic acid molecules is extracted from leukocytes from a blood sample; 
(b) using said first set of sequence reads and said second set of sequence reads to identify one or more first mosaic variants specific to said tissue sample of said subject in said first set of sequence reads that is not present in said second set of sequence reads; 
(c) subsequent to (b), identifying said one or more first mosaic variants specific to said tissue sample of said subject in a first additional sample of said subject, wherein said first additional sample is obtained from a source and at a time point that is different than said tissue sample; and -2- 4137-1838-5208.8Application No. 17/494,513Attorney Docket No. 48929.4008/US03 
(d) providing a report based on an identification of said one or more first mosaic variants specific to said tissue sample of said subject in said first additional sample, wherein said report comprises predicting, diagnosing, and/or prognosing a status or outcome of a cancer in said subject.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11142802 (16/132123 allowed 8/9/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with any disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claim of ‘802 is provided below for comparison.
Independent claim of ‘802:
 A method for identifying at least one mosaic variant of a subject, comprising: 
(a) extracting
 	(i) a first set of nucleic acid molecules from a cell-free portion of a blood sample of said subject and 
	(ii) a second set of nucleic acid molecules from leukocytes in said blood sample of said subject; 
(b) independently sequencing nucleic acid molecules derived from said first set of nucleic acid molecules and said second set of nucleic acid molecules to obtain at least a first set of sequence reads and a second set of sequence reads, wherein said first set of sequence reads corresponds to said first set of nucleic acid molecules and said second set of sequence reads corresponds to said second set of nucleic acid molecules; and 
(c) using at least said first set of sequence reads and said second set of sequence reads to identify said at least one mosaic variant 
	(1) in said first set of sequence reads that is not present in said second set of sequence reads or 
	(2) in said second set of sequence reads that is not present in said first set of sequence reads.
Dependent claim:
The method of claim 1, further comprising performing an assay that is specific to said at least one mosaic variant of said subject at a subsequent time point.


        Claims 10-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10125399 (14/929075 allowed 10/24/2018). Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with any disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claims are provided below for comparison.
Independent claim of ‘399:
A method for identifying a non-fetal source of cell-free or surface-bound nucleic acid molecules in a blood sample from a body of a subject, comprising:  
(a) separating said blood sample into at least a first component that includes said cell- free or surface-bound nucleic acid molecules and a second component that includes leukocytes, wherein said non-fetal source of said cell-free or surface-bound nucleic acid molecules is unknown;  
(b) extracting nucleic acid molecules from said first component and said leukocytes from said second component;  
(c) independently sequencing extracted nucleic acid molecules from said first component and second component to generate a first set of sequence reads and a second set of sequence reads from said first and second components, respectively; and  
(d) subsequent to (c), identifying said non-fetal source of said cell-free or surface-bound nucleic acid molecules in said body of said subject.

    
Claims 10-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17, 19, 24, 27, 29-33 of copending Application No. 17/065406 (RCE filed 1/28/2022).  Although the claims at issue are not identical, they are not patentably distinct from each other because each comprise steps that require extraction of two sources of DNA, cfDNA and DNA that is not cfDNA, from blood, and analysis of the read data from the sources over time for broadly analyzing or screening a subject for any genetic variant associated with any disease.  In both, the dependent claims provide for further detail in regarding sample source or how the DNA is analyzed and possible types of variants that might be detected.  A copy of the independent claims are provided below for comparison.
Independent claim of ‘406:
A method for identifying one or more variants from a non-fetal source in a blood sample from a subject, comprising:
(a) from said blood sample from said subject comprising 
(i) a plasma fraction comprising cell-free nucleic acid molecules and 
(ii) a buffy coat fraction, obtaining nucleic acid molecules from said plasma fraction and said tissue sample buffy coat fraction, wherein said nucleic acid molecules comprise at least a subset of said cell-free nucleic acid molecules of said plasma fraction and at least a subset of nucleic acid molecules of said buffy coat fraction; 
(b) assaying said nucleic acid molecules from said plasma fraction and said buffy coat fraction to generate sequence information comprising sequences derived from said at least a subset of cell-free nucleic acid molecules and sequences derived from said at least said subset of nucleic acid molecules of said buffy coat fraction;
(c) subsequent to (b), identifying said one or more variants in said sequences derived from said cell-free nucleic acid molecules, wherein said sequences derived from said nucleic acid molecules of said buffy coat fraction are a normal; and 
(d) providing a report and/or a therapeutic intervention based on an identification of said one or more variants.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 10-39 do not recite something significantly different than a judicial exception. 


Claim analysis
Independent claim 10 is directed generally towards a method of monitoring, diagnosing or detecting cancer by detecting variants over time in two different samples from a patient.  Dependent claims set forth that the source of the genomic sequences is in circulating cell free DNA as compared to a reference tissue of a patient, and provide steps of obtaining plasma and tissue samples, extracting nucleic acids from the samples, sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the cfDNA is separated from leukocyte genomic DNA which is to be designated ‘normal’ in the analysis.  Dependent claims set forth the types of variations that might be detected, such as copy number, SNPs, MNPs, inDels,.. or that the variant is associated with disease and/or possible treatment, and a step for a more targeted analysis by capturing sequences using probes and hybridization.  Further, dependent claim 22 and Independent claim 39 provide that the sequences analyzed are only HLA genes.
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process because the step of ‘identifying’ requires a physical step that the first and second assay require whole genome sequencing for analyzing nucleic acids in a sample.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing and analyzing sequence data for differences/variants.   The step of aligning and comparing sequence to arrive at the identification of variations between sequences are considered instructional steps.  While the steps to provide the sequence reads indicates whole genome sequencing, dependent claims provide for analysis ‘over a fraction’ of the genome, and steps where hybridization is used to isolate the nucleic acid, and that only HLA is the target sequence reads that are analyzed.  In view of the specification, the claim requires analyzing homology or computing similarity scores to determine differences and similarities in the sequence reads.  The judicial exception is a set of instructions for analysis of sequence data, and appears to fall into the category of Mental Processes that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims do not require a computer, or any large amount or complexity of read sequence data, and the comparison of two aligned sequences could be performed on paper and the analysis could be performed in one’s mind by comparing two sequences to see if there is any variant base between the two or more sequence reads.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have steps of ‘identifying’ and assay steps for two different samples which requires a physical step to create the sequence read data.  The judicial exception provides a report of differences between the two samples if any is detected, and recites and requires analysis steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth, and provides for known combination of steps used in obtaining sequence read data (see also present specification for generalized listing of possible methods that can be use in the context of the steps).  When the steps are viewed as physical steps or additional elements, it appears that the steps of obtaining sequence data/information and subsequently analyzing read data are separate from one another, and do not integrate back into the steps comprising additional elements.  Claim 39 provides a final step for providing a report and/or recommendation for therapeutic intervention at a generic high level with no specific application to what the intervention is or how it is correlative to what was observed.  In this analysis, it appears that the step of obtaining sequence information is not integrated with the judicial exception, nor do the claims provide a practical application of the broad steps used to obtain sequence reads as a consequence of the analysis (as is the fact pattern in Vanda).
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In review of the evidence of record and given the breadth of the claims, there does not appear to be additional steps that are recited in the instantly claimed invention that would amount to significantly more than obtaining read data for analysis within the judicial exception.  In this case the judicial exception is the information of where a given read aligns with a normal or reference sequence to potentially identify variations between reads.  More specifically, it is noted that at the time of filing that using circulating cell free DNA was known and used for diagnostic methods and used for cancer intervention (see for example the teachings of Lo et al., De Mattos-Arruda et al. and Laktionov et al.) and are considered as known and conventional steps of obtaining and separating nucleic acids in a sample and obtaining genetic information about a patient.  As such, the instant claims are drawn only to an abstract process that only manipulates genetic data and the judicial exception of a natural phenomenon (identification of variant sequences in circulating cell free DNA versus a tissue), and are not directed to patent eligible subject matter.   Dependent claims that set forth the use of probes for targeted hybridization to capture specific sequences such as HLA genes, or the use of amplification to provide greater copy number for sequence analysis for analysis in the judicial exception, do not appear to be novel and appear to be a conventional means for ‘enriching’ or ‘capturing’ a sequence of interest from a sample as a step of isolation or purification consistent with the disclosure of the present specification.  Therefore the result of the analysis is that the claims are directed towards a judicial exception, i.e. an abstract idea for the comparison of read sequences for possible variations.  In the instant case, the claims are directed to only the analysis and manipulation of sequence read data, and if differences are detected identifying known correlative variants with cancer diagnosis for a subject. 
Without additional limitations, a process that employs instructions for providing a report, mathematical algorithms for comparisons or general considerations to manipulate existing information (in this case defining the presence/absence of variants/alleles in a mixed sample) to generate additional information (in this case describing the nucleic acids present in a sample as a possible variant) is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract ideas cannot be circumvented by attempting to limit the use [the idea] to a particular technological environment. For the instant claims, it is noted that a computer and/or program/product can be used to compare sequence reads for homology or variation (specification provides guidance for available tools), but this amount to mere instruction to implement an abstract idea in a computer environment.  The hardware contemplated in the specification for the analysis do not offer a meaningful limitation beyond generally linking “the use of the method to a particular technological environment,’ that is, implementation via computers.” see Alice Corp v. CLS Bank Int’l 573 U.S. (2014).  For the reasons set forth above, the claims are not considered to recite something significantly different than a judicial exception and thereby are not directed to patent eligible subject matter.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-39 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (1997), De Mattos-Arruda et al. (2013), Laktionov et al. (2004), Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1), Green et al. (US 2005/0260645 A1), Madeleine et al. (2008) and Yeung et al. (2013).
Lo et al provide a report for the presence of cfDNA in maternal plasma and serum, and note that the presence of tumor DNA has been found and analyzed in cancer patients.  The methods disclosed by Lo et al. used a rapid-boiling method to extract DNA from plasma and serum. DNA from plasma, serum, and nucleated blood cells from 43 pregnant women underwent a sensitive Y-PCR assay to detect circulating male fetal DNA from women bearing male fetuses.  More specifically, maternal human blood samples were processed 1–3 h after venesection.  Blood samples were centrifuged at 3000 g, and plasma and serum were carefully removed from the nucleic-acid-containing and plain tubes, respectively, and transferred into plain polypropylene tubes. Great care was taken to ensure that the buffy coat or the blood clot was undisturbed when plasma or serum samples, respectively, were removed. After removal of the plasma samples, the red-cell pellet and buffy coat were saved for DNA extraction with a Nucleon DNA extraction kit. The plasma and serum samples then underwent a second centrifugation at 3000 g, and the re-centrifuged plasma and serum samples were collected into fresh polypropylene tubes.  Similar to Lo et al suggestion, Mattos-Arruda et al. provide for the teaching that circulating blood biomarkers promise to become non-invasive real-time surrogates for tumour tissue based biomarkers. Circulating biomarkers have been investigated as tools for breast cancer diagnosis, the dissection of breast cancer biology and its genetic and clinical heterogeneity, prognostication, prediction and monitoring of therapeutic response and resistance.  Laktionov et al. provide further evidence and teaching that both DNA and RNA can be identified and analyzed for method to diagnose cancer.  Laktionov et al. provide that in the blood there are two sources, a free from and one that is bound to blood cells, such as leukocytes which possess nucleic acid binding proteins at their surface.
In addition, Lo et al provide that future studies should investigate the temporal relation and the appearance and concentration of DNA in the plasma are also provided in Laktionov et al. and Mattos-Arruda et al.  Laktionov et al provide the observation for different stages of cancer providing different amounts of nucleic acids being bound when analyzing different patients and different stage samples.  Further, it is noted by Lo et al. and acknowledged that there are interesting similarities between a growing fetus and a neoplasm: both are immunologically foreign and have an extensive vascular interface with their hosts, noting the results as analogous to that of Nawroz and colleagues, who detected in head and neck cancer patients mutant plasma DNA predominantly in those with high tumor load.  Similar to Nawroz noted by Lo et al. at the time of filing, the presence of circulating cell-free DNA in humans was known as evidenced by Ellinger et al, Jung et al and Shaw et al. who provide detailed examples of how cell-free circulation DNA can be used to evaluate patients with cancer.  Each Ellinger et al, Jung et al and Shaw et al. provide a detailed analysis to provide evidence that isolated cell free DNA can be used to identify genetic variants in cancer patients, both in quantity and in specific mutations associated with a given cancer and possible roles for treatment or care.  Additionally, with respect to specific genes and markers for analysis in cancer patients the role of HLA loci were known and areas of active investigations for their role in a variety of cancer types.  For example, Madeleine et al. provide a comprehensive analysis of HLA-A, HLA-B, HLA-C, HLA-DRB1, and HLA-DQB1 loci and squamous cell cervical cancer and Yeung et al. provide evidence of LOH in the HLA which is associated with glioblastoma.
For the variety of methodologies related to DNA isolation, similar to Lo et al., Lewis discloses methods for separating cell-free DNA from a blood sample (para [0010] "The present invention provides methods for enriching fetal nucleic acids from a maternal sample, such as, whole blood .... obtained from a pregnant female") and that analysis of fetal cell-free DNA offers one potential approach to non-invasive prenatal diagnosis" (para [0005] "Analysis of cell free fetal DNA (cffDNA) in maternal plasma offers one potential approach to non-invasive prenatal diagnosis"). Lewis further teaches that maternal cell-free DNA is also present in blood (para [0006] "cell free maternal DNA is also present in blood in quantitative excess"). Given that leukocytes are present in the buffy coat and serve as nucleated blood cells as provided in Lo et al. that can serve as a source of patient nucleic acid in a blood sample, one of ordinary skill in the art would have readily appreciated that nucleic acid extracted from maternal leukocytes can be compared to isolated cell free DNA in order to determine whether the cell free DNA is maternal or fetal cell free DNA, wherein fetal cell free DNA can be used to make a prenatal diagnosis of the growing fetus. Thus, one of ordinary skill in the art would have found it obvious to use the method of Lo et al to include a step of separating a maternal blood sample into at least a first component that includes  cell-free nucleic acid molecules and a second component that includes a cellular fraction comprising leukocytes which are known to be present in the buffy coat, as taught by both Lo et al and Lewis, in order to verify that cell-free nucleic acid is from the fetus, and to use the fetal cell-free nucleic acid to provide a non-invasive prenatal diagnosis of the fetus, as taught by Lo et al and Lewis.  Finally, in view of the art as a whole, the use of genetic markers can be used to detect whether cancer exists within the patient as well as determine the origin of the cancer based on the specificity of the genetic marker being used.  The skilled artisan would know that specific types of identified cancers would require different and unique types of treatments making obvious ‘compositions’ that would be used in the treatment of cancer.
	Thus, the claimed invention as a whole was clearly prima facie obvious.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/            Primary Examiner, Art Unit 1631